IN THE SUPREME COURT OF THE STATE OF DELAWARE

SAMUEL BISHOP,                          §
                                        §     No. 146, 2016
      Defendant Below,                  §
      Appellant,                        §     Court Below—Superior Court
                                        §     of the State of Delaware
      v.                                §
                                        §     Cr. ID No. 86013220DI
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: April 11, 2016
                          Decided:   June 2, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 2nd day of June 2016, upon consideration of the notice to show cause

and the appellant’s response, it appears to the Court that:

      (1)    The appellant, Samuel Bishop, has appealed the Superior Court’s

order of March 8, 2016, denying his “motion for discovery and inspection.”

Bishop’s motion sought a copy of the available pretrial discovery from his 1979

convictions for Rape in the First Degree and Kidnapping in the First Degree.

      (2)    On March 29, 2016, the Clerk issued a notice to Bishop to show cause

why the appeal should not be dismissed based on this Court’s lack of jurisdiction

to consider an interlocutory appeal in a criminal case. Bishop has filed a response
to the notice to show cause, explaining that he needs the pretrial discovery “to

develop a factual record” to support a postconviction motion he intends to file.

          (3)     Under the Delaware Constitution only a final judgment may be

reviewed by the Court in a criminal case.1 In this case, the Superior Court’s denial

of Bishop’s motion for discovery and inspection is not a final order and cannot be

appealed to this Court prior to the entry of a final order on a postconviction

motion.2

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                            BY THE COURT:

                                            /s/ Karen L. Valihura
                                                   Justice




1
    Del. Const. art. IV, § 11(1)(b).
2
 Accord Ridley v. State, 2014 WL 1875483 (Del. May 6, 2014) (citing Del. Const. art. IV, §
11(1)(b)); St. Louis v. State, 2012 WL 130877 (Del. Jan. 17, 2012) (citing Robinson v. State, 704
A.2d 269, 271 (Del. 1998)); Browne v. State, 1992 WL 21146 (Del. Jan. 21, 1992) (citing
Gannett Co., Inc. v. State, 565 A.2d 895, 899 (Del. 1989)).
                                               2